DETAILED ACTION
This communication is a first office action on the merits. Claims 1-18, as originally filed are currently pending and have been considered below.

Election/Restrictions
Claims 3, 9 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05 August 2022. The traversal is on the ground(s) that there is not a serious burden on an Examiner.  This is not found persuasive because while there would be an overlap in searching for the specific structural differences the efforts to identify and locate the specific details would require additional time to properly identify the features within the prior art.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-8, 10-14, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Colombo et al. (US 2014/0047691).
Regarding claim 1, Colombo et al. discloses a method comprising:
forming a first member (106) to include a plurality of elastically deformable locating protrusions (102) extending outward from an exterior surface of the first member, a respective locating protrusion of the plurality of locating protrusions being an elongate member having, in cross section, an arcuate portion (center portion visible in Fig. 4D) extending from a first arc end to a second end, a first linear leg portion extending from the first arc end to a first free end, and a second leg portion extending from the second arc end to a second free end (Fig. 4D shows two linear leg ends extending from the center portion);
forming a second member (114) to include a plurality of elastically deformable compression features (110, Paragraph 30 describes wherein the apertures are elastically deformable); and
inserting the plurality of locating protrusions in press fit engagement with the plurality of compression features such that the first member and the second member are secured relative to each other (Figs. 1-3 as shown) and the average of the elastic deformation between all of the plurality of locating protrusions and all of the plurality of compression features precisely aligns the first member relative to the second member last sentence of paragraph 5).

Regarding claim 5, Colombo et al. further disclose wherein forming the first member includes forming the plurality of locating protrusions integrally with the first member from a common material (Paragraph 34, lines 32-34).

Regarding claim 7, Colombo et al. discloses an apparatus comprising:
a first member (106) having a first surface (104) and a plurality of elastically deformable locating protrusions (102) extending outward from an exterior surface of the first member, a respective locating protrusion of the plurality of locating protrusions being an elongate member having, in cross section, an arcuate portion (center portion as visible in Fig. 4D) extending from a first arc end to a second end, a first linear leg portion extending from the first arc end to a first free end, and a second leg portion extending from the second arc end to a second free end (Fig. 4D shows two linear leg ends extending from the center portion); and
a second member (114) having a plurality of elastically deformable compression features (110, Paragraph 30 describes wherein the apertures are elastically deformable), wherein respective protrusions of the plurality of locating protrusions are in press fit engagement with the plurality of compression features (Figs. 1-3 as shown) such that the first member and the second member are secured relative to each other and the average of the elastic deformation between all of the plurality of locating protrusions and all of the plurality of compression features precisely aligns the first member relative to the second member (last sentence of paragraph 5).

Regarding claims 2, 8 and 14, Colombo et al. further disclose wherein the first linear leg portion is parallel to the second linear leg portion (Fig. 4D as shown).

Regarding claim 10, Colombo et al. further disclose wherein the arcuate portion includes an outer periphery provided with at least one retention tab.

Regarding claims 11 and 17, Colombo et al. further disclose wherein the plurality of locating protrusions are integral with and have a common material composition with the first member (Paragraph 34, lines 32-34).

Regarding claims 6, 12 and 18, Colombo et al. further disclose wherein the common material composition comprises a polymeric material (Paragraph 34, line 5).

Regarding claim 13, Colombo et al. discloses an automotive vehicle (Paragraph 6, line 2) comprising:
a first component (106)  having a first surface (104) and a plurality of elastically deformable locating protrusions (102) extending outward from an exterior surface of the first component, a respective locating protrusion of the plurality of locating protrusions being an elongate component having, in cross section, an arcuate portion (center portion as visible in Fig. 4D) extending from a first arc end to a second end, a first linear leg portion extending from the first arc end to a first free end, and a second leg portion extending from the second arc end to a second free end (Fig. 4D shows two linear leg ends extending from the center portion); and
a second component (114) having a plurality of elastically deformable compression features (110, Paragraph 30 describes wherein the apertures are elastically deformable), wherein respective protrusions of the plurality of locating protrusions are in press fit engagement with the plurality of compression features (Figs. 1-3 as shown) such that the first component and the second component are secured relative to each other and the average of the elastic deformation between all of the plurality of locating protrusions and all of the plurality of compression features precisely aligns the first component relative to the second component (last sentence of paragraph 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4, 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colombo et al. as applied to claims 1, 7 and 13 above, and further in view of Morris et al. (US 9,541,113).
Regarding claims 4, 10 and 16, Colombo et al. disclose the invention except for wherein the arcuate portion includes an outer periphery provided with at least one retention tab. Morris et al. teach an arcuate portion with a retention tab (232).
From this teaching of Morris et al. it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a retention tab to provide an audible confirmation of engagement and enhanced securement of the components.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LEE whose telephone number is (571)270-5735. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.L/Examiner, Art Unit 3677                                                                                                                                                                                                        

/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677